Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 1 of 28            PageID #: 207




                            United States District Court
                                 District Of Maine

 Travis McEwen, individually and on             )
 behalf of all others similarly situated,       )
                                                )
                     Plaintiff,                 )
                                                )
       v.                                       )
                                                ) Docket No. 2:20-cv-00153-LEW
 National Rifle Association of America,         )
                                                )
 and                                            )
                                                )
 InfoCision, Inc. d/b/a InfoCision              )
 Management Corporation,                        )
                                                )
                     Defendants.                )



                     First Amended Class Action Complaint
              Injunctive Relief Sought; And Demand For Jury Trial

       1.     Under the Telephone Consumer Protection Act (“TCPA”), 47

 U.S.C. § 227, and applicable regulations, Plaintiff Travis McEwen brings this

 Class Action Complaint against the National Rifle Association of America

 and InfoCision, Inc. to: (1) stop their unlawful practices of making unsolicited

 telemarketing calls with (a) an automatic telephone dialing system (“ATDS”),

 as defined in the TCPA 1, or (b) an artificial or prerecorded voice, without

 consumers’ prior express consent; (2) stop their unlawful practices of (a)


 1The TCPA defines an ATDS as “equipment which has the capacity--(A) to store or
 produce telephone numbers to be called, using a random or sequential number generator;
 and (B) to dial such numbers.” 47 U.S.C.A. § 227(a)(1).
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 2 of 28      PageID #: 208




 calling consumers who are on the National Do Not Call Registry or (b)

 violating the requirements for callers to maintain and honor an internal do-

 not-call list; and (3) obtain redress for all persons injured by Defendants’

 unlawful conduct, including for willfully and knowingly violating the TCPA

 and applicable regulations. Plaintiff alleges as follows upon personal

 knowledge as to his own acts and experiences, and as to all other matters

 upon information and belief, including investigation conducted by his

 attorneys.


                             I.    Nature of Action

       2.     Together, the National Rifle Association of America (“the NRA”)

 and InfoCision, Inc. (“InfoCision”) have created and sustained an

 aggressive—and unlawful—telemarketing campaign aimed at selling

 memberships and soliciting contributions to the NRA. As part of this

 nationwide campaign, Defendants use (a) an ATDS or (b) an artificial or

 prerecorded voice or (c) both to call consumers across the country without

 those consumers’ consent, including to consumers whose numbers are listed

 on the National Do Not Call Registry, and in violation of the requirements

 for callers to maintain and honor an internal do-not-call list.

       3.     In addition, upon information and belief, InfoCision engages in

 unlawful telemarketing campaigns for clients other than the NRA. On



                                        2
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 3 of 28      PageID #: 209




 behalf of those clients, InfoCision uses (a) an ATDS or (b) an artificial or

 prerecorded voice or (c) both to initiate telephone calls to consumers across

 the country without those consumers’ consent, including consumers whose

 numbers are listed on the National Do Not Call Registry, and in violation of

 the requirements for a caller to maintain and honor an internal do-not-call

 list.

         4.   Plaintiff is one of numerous consumers whose rights have been

 violated by these unlawful telemarketing practices. Plaintiff placed his

 telephone number on the National Do Not Call Registry in 2003 to avoid

 unsolicited telemarketing calls, and he expressly asked not to receive calls

 from the NRA and InfoCision. Nonetheless, he received a barrage of calls

 from InfoCision on behalf of the NRA asking him to join the organization, as

 well as numerous calls from InfoCision on behalf of other entities.

         5.   By making these telephone calls, Defendants caused Plaintiff

 and the members of the Classes actual harm and cognizable legal injury.

 These harms and injuries include the aggravation, nuisance, and invasions

 of privacy that result from the receipt of unwanted calls, in addition to the

 amounts consumers paid to their wireless carriers for the receipt of

 unwanted calls.

         6.   And the calls interfered with the consumers’ use and enjoyment

 of their cellphones, including the related data, software, and hardware

                                        3
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 4 of 28      PageID #: 210




 components. Defendants also caused substantial injury to the phones of

 Plaintiff and the Class members by causing wear and tear on their

 property, consuming battery life, and appropriating cellular minutes.

       7.    Plaintiff brings this class action for violations of the TCPA

 against Defendants and their present, former, and future direct and indirect

 parent companies, subsidiaries, affiliates, agents, and related entities.

       8.    Plaintiff seeks an injunction requiring Defendants to cease all

 unsolicited telephone calling activities to consumers in violation of the

 TCPA, in addition to all statutory damages under the TCPA, costs and

 reasonable attorneys’ fees.


                          II.   Jurisdiction and Venue

       9.    This Court has subject matter jurisdiction over Plaintiff’s claims

 under 28 U.S.C. §§ 1331 and 1343 because Plaintiff’s claims under 47 U.S.C.

 § 227 arise under the laws of the United States and under an Act of

 Congress providing a private right of action for the deprivation of specified

 rights and for the protection of civil rights.

       10.   This Court has personal jurisdiction over Defendants because

 they do business in Maine and Defendants committed many of the wrongful

 acts alleged in this Complaint in Maine.




                                         4
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 5 of 28      PageID #: 211




       11.   Venue is proper in this District under 28 U.S.C. § 1391(b)(2)

 because Plaintiff received the telephone calls at issue within this District,

 and a substantial part of the events or omissions giving rise to the claim

 occurred in this District. Under Rule 3(b) of the Rules of this Court, this

 action is properly filed in Portland.

       12.   Under Fed. R. Civ. P. 38(b) and Local Rule 38, Plaintiff

 demands a trial by jury on all claims and defenses triable to a jury.


                                  III.   Parties

       13.   Plaintiff Travis McEwen is a citizen of the United States and is

 a resident of the town of Casco in Cumberland County, Maine.

       14.   Defendant the NRA is a corporation incorporated and existing

 under the laws of the State of New York with its headquarters in Fairfax,

 Virginia. The NRA, both directly and through various affiliates, conducts

 business throughout the state of Maine and the United States.

       15.   Defendant InfoCision is a corporation incorporated and existing

 under the laws of the State of Delaware with its headquarters in Akron,

 Ohio. InfoCision, both directly and through various affiliates, conducts

 business throughout the state of Maine and the United States.




                                         5
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 6 of 28          PageID #: 212




                            IV.   Factual Allegations

 A.     Defendants use unsolicited telemarketing calls to solicit memberships
        for the NRA.

        16.   The NRA is a membership-based organization. Ostensibly, it

 solicits and collects membership fees to further its work in firearms

 advocacy, training, and education, but a major percentage of those fees go

 directly into the pockets of its directors and officers.

        17.   The NRA, on its own and through agents like InfoCision, has an

 all-too-familiar and plainly unlawful method of recruiting new members:

 unsolicited telemarketing.

        18.   InfoCision is the nation’s second-largest privately held

 teleservices company. It provides “a full spectrum of direct marketing

 services” to its clients, including through the use of call centers.

        19.   The NRA has a marketing contract with InfoCision that

 instructs or allows InfoCision to make telemarketing calls on behalf of the

 NRA.

        20.   InfoCision and the NRA place thousands of telemarketing calls

 each day on behalf of the NRA to consumers nationwide. InfoCision makes

 these calls for the express purpose of soliciting call recipients to purchase

 memberships or other products for the financial benefit of InfoCision and

 the NRA. InfoCision also makes telemarketing calls on behalf of other



                                         6
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 7 of 28               PageID #: 213




 entities. InfoCision places many of these calls to numbers that consumers

 have placed on the National Do Not Call Registry or to numbers that

 consumers have asked Defendants not to call, or otherwise in violation of

 the requirements for a caller to maintain and honor an internal do-not-call

 list.

         21.    The NRA has a sister organization: the NRA Foundation,

 which—unlike the NRA—is a 501(c)(3) charitable organization, organized

 and existing under the laws of the District of Columbia. As the NRA notes

 on its website, the NRA Foundation operates as a distinct entity with a

 distinct purpose: “Establishing the NRA Foundation, a 501 (c) (3) tax-

 exempt organization, provided a means to raise millions of dollars to fund

 gun safety and educational projects of benefit to the general public.

 Contributions to the Foundation are tax-deductible . . . .” 2

         22.    Regarding calls it made on behalf of the NRA, InfoCision did

 not place those calls on behalf of the NRA Foundation, and the NRA

 Foundation does not solicit memberships in the NRA.

         23.    As the NRA specifically notes on the membership application

                          3
 portion of its website, a portion of the “membership” fees it receives are

 used as payment for goods that it provides its members:


 https://home.nra.org/about-the-nra/ (last visited April, 2020).
 3 https://membership.nra.org/Join/Annuals (last visited August 27, 2020).



                                             7
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 8 of 28   PageID #: 214




       24.   The NRA’s memberships come with certain benefits—including a

                                                       3
 free gift and a subscription to the NRA’s publications.




                                       8
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 9 of 28           PageID #: 215




           25.   In making calls soliciting memberships for the NRA dating back

 to May 5, 2016, Defendants and their agents have used an ATDS or an

 artificial or prerecorded voice or both.

           26.   In making these calls, Defendants contact those with whom they

 do not have a prior relationship—let alone consent to receive the calls.

 InfoCision has admitted that it uses vendors to collect phone numbers for

 individuals who have had no previous contact with it or the entities on whose

 behalf it places calls, including the NRA.

           27.   In response to an individual who complained to the Better

 Business Bureau that InfoCision called him on behalf of the NRA—even

 though he had never been a member of the NRA—InfoCision explained:

 “Prior to a telemarketing campaign, if phone numbers are unavailable from a

 client, InfoCision Management Corporation may use outside phone look up

 vendors to obtain phone numbers of current, past, or prospective members of

 the organization to contact them by phone.” 4 As to that particular individual,

 it said, “[t]he phone number InfoCision Management Corporation called was

 not provided by the National Rifle Association.” 5




 4https://www.bbb.org/us/oh/akron/profile/marketing-programs/infocision-
 management-corporation-0272-7034/complaints (last visited March 19, 2020).
 5   Id.

                                            9
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 10 of 28      PageID #: 216




        28.   Defendants knowingly made (and continue to make) unsolicited

  and unlawful calls, with an ATDS or an artificial or prerecorded voice, and

  knowingly continued to make those calls after members of the Classes

  requested that they stop. So Defendants not only invaded the personal

  privacy of Plaintiff and members of the Classes, but also intentionally and

  repeatedly violated the TCPA.

        29.   Since May 5, 2016 to the present, the NRA knew or should have

  known that InfoCision was making and was continuing to make unsolicited

  calls, on the NRA’s behalf, using an ATDS or artificial or prerecorded voice.

  But the NRA has failed to take effective steps to prevent InfoCision from

  making those unlawful calls.


  B.    InfoCision used unsolicited telemarketing calls to solicit consumers on
        behalf of its other clients.

        30.   InfoCision has marketing contracts with other clients in addition

  to the NRA. Those clients retain InfoCision to make telemarketing calls on

  their behalf.

        31.   InfoCision places thousands of telemarketing calls each day on

  behalf of its clients to consumers nationwide. InfoCision makes these calls for

  the express purpose of, among other things, soliciting call recipients to

  purchase memberships or other products for the financial benefit of

  InfoCision and its clients. InfoCision places many of these calls to numbers


                                        10
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 11 of 28        PageID #: 217




  that consumers have placed on the National Do Not Call Registry or in

  violation of the requirement for a caller to maintain and honor an internal

  do-not-call list.

        32.    In making calls on behalf of its clients, InfoCision utilizes an

  ATDS or an artificial or prerecorded voice.

        33.    In making these calls, InfoCision contacts those with whom it

  does not have a prior relationship—let alone consent to receive the calls.


  C.    Defendants repeatedly made unsolicited phone calls to Plaintiff in
        violation of the TCPA.

        34.    Plaintiff duly and properly registered his cell phone number with

  the National Do Not Call Registry in 2003 for the express purpose of avoiding

  unsolicited telemarketing calls.

        35.    Plaintiff had a membership with the NRA, but his membership

  expired in about 2018, and he did not renew it.

        36.     Upon information and belief, in about 2014 or 2015, Plaintiff was

  contacted by InfoCision on behalf of the NRA. During that call, Plaintiff

  requested that Defendants stop calling him and that he be placed on their

  internal do-not-call list.

        37.    Nonetheless, between 2017 and March 6, 2020, Plaintiff received

  about 66 calls from InfoCision.




                                         11
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 12 of 28      PageID #: 218




        38.   Frustrated with the annoyingly persistent calls, Plaintiff

  answered calls in September and November 2017 from InfoCision to say that

  he was not interested and to ask InfoCision to stop calling him. But Plaintiff

  continued to receive unsolicited calls from InfoCision.

        39.   In about December 2019, Plaintiff began receiving phone calls

  several times per week from Defendants aimed at getting Plaintiff to buy a

  $150 membership in the NRA.

        40.   Between December 2019 and March 6, 2020, InfoCision made

  about 32 unwanted calls to Plaintiff on behalf of the NRA. In other words,

  though he had properly registered his cell phone number with the National

  Do Not Call Registry in 2003, asked to be placed on the internal do-not-call

  list with InfoCision and the NRA, and also asked InfoCision to stop calling

  him, Defendants made dozens of unwanted calls to Plaintiff.

        41.    On about March 6, 2020, after months of receiving this barrage

  of unsolicited and annoying calls, Plaintiff decided to answer a call.

        42.    Like the calls Plaintiff had received before from InfoCision, the

  March 6, 2020 call was placed by a dialing system that automatically dialed

  Plaintiff’s number.

        43.   This dialing system had the capacity to store or produce

  telephone numbers to be called, using a random or sequential number

  generator, and to dial such numbers.

                                         12
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 13 of 28      PageID #: 219




        44.    When Plaintiff answered, he was initially greeted by a brief

  pause, and then he was connected to a live person, who told him she was a

  paid professional fundraiser with InfoCision, working with the NRA.

        45.    She tried to persuade him to join the NRA again with a pitch for

  some really great deals. Specifically, she pressed Plaintiff to buy the $150

  NRA membership package for five years of membership, which included a

  new, limited edition NRA jersey (she claimed it had a retail store value of

  $70) and a magazine subscription.

        46.    Then, Plaintiff asked the representative for the NRA’s contact

  information and the contact information for the entity that had placed the

  automated call. She repeated that InfoCision was the entity that had placed

  the call, and she provided the contact information of the NRA and InfoCision

  for that call.

        47.    The representative then stated that she was happy to remove his

  number but that as a nonprofit organization “we are not given a heads up

  that you’re not to be called so only until someone like you tells us to remove

  you do we know to do that.”

        48.    Plaintiff responded that he was pretty sure he had done that

  before. And he accepted her offer to remove his number from their file. The

  representative then stated that she had added his name and phone number

  to their do-not-call list.

                                        13
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 14 of 28         PageID #: 220




        49.   When Plaintiff later called back the numbers on his cell phone

  from which InfoCision had recently placed calls to him on behalf of the NRA,

  Plaintiff was connected to an automated pre-recorded message, and he was

  not given the option to speak with a live person.

        50.   Defendants’ conduct in placing these calls to Plaintiff violated the

  TCPA.

        51.   Defendants willfully and knowingly violated the TCPA and the

  applicable regulations.


  D.    NRA is not a nonprofit as defined by the TCPA.

        52.   The TCPA exempts calls “by a tax exempt nonprofit

  organization.” 47 U.S.C. § 227(a)(4).

        53.   Despite its 501(c)(4) tax exempt status, the NRA is not a

  “nonprofit organization” as defined in the TCPA and its regulations. Though

  it bills itself as “America’s longest-standing civil rights organization,” the

  NRA’s primary purpose is to make money for its leaders, including Executive

  Vice President Wayne LaPierre.

        54.   On August 6, 2020, the State of New York filed a court action

  seeking to dissolve the NRA under New York laws governing nonprofit

  corporations. The lawsuit details how the top officials for the NRA have

  illegally participated in the diversion of tens of millions of dollars for their



                                          14
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 15 of 28       PageID #: 221




  personal use, including trips for them and their families to the Bahamas,

  private jets, expensive meals, and other private travel.

        55.     New York’s court action alleges that this diversion of millions of

  dollars by NRA top officials for their personal use has occurred in addition to

  millions of dollars the four top officials were already receiving in grossly

  excessive salaries and bonuses.

        56.     New York’s court action specifically charges that LaPierre has

  spent hundreds of thousands of dollars of NRA assets for private plane trips

  for him and his family, including private air charters to the Bahamas costing

  over $500,000; secured a post-employment contract with the NRA, without

  board approval, currently estimated to be worth over $17 million; and has

  spent millions of dollars every year in NRA funds for private “security” costs

  for himself and his family

        57.     Because dating back to May 5, 2016, NRA executives have been

  receiving “exorbitant salaries” and “siphon[ing] off corporate assets” for their

  own personal use, the NRA was not and is not in fact operating as a nonprofit

  entitled to the statutory exemption in the TCPA for nonprofit organizations.

  Zimmerman v. Cambridge Credit Counseling Corp., 409 F.3d 473, 478 (1st

  Cir. 2005).




                                          15
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 16 of 28       PageID #: 222




                          V.     Class Action Allegations

        58.     Plaintiff brings this action individually and on behalf of all other

  persons similarly situated (“Class Members”).

        59.     Under Federal Rule of Civil Procedure 23(b)(2) and (b)(3),

  Plaintiff brings this action as a class action on behalf of the Classes of persons

  defined as:

        National ATDS Class
        All persons within the United States who received a non-
        emergency telephone call from Defendants through the use of
        an (1) ATDS or (2) artificial or prerecorded voice or (3) both, and
        who did not provide prior express consent for such calls, at any
        time from May 5, 2016 to the date of trial.

        National Do-Not-Call Subclass
        All persons within the United States who were on the National
        Do-Not-Call Registry and received more than one solicitation
        telephone call from Defendants within any 12 month period
        from May 5, 2016 to the date of trial.

        Internal Do-Not-Call Subclass
        All persons within the United States who requested to be
        placed on InfoCision’s or the NRA’s internal do-not-call list or
        were called by InfoCision in violation of the requirements under
        47 U.S.C. § 227(c) and 47 C.F.R. 64.1200(d) for a caller to
        maintain and honor an internal do-not-call list and received
        more than one solicitation telephone call from or on behalf of
        Defendants within any 12 month period from May 5, 2016 to
        the date of trial.

        60.     Excluded from the Classes are Defendants and any entities in

  which they have a controlling interest, Defendants’ agents and employees,




                                         16
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 17 of 28       PageID #: 223




  the Judge to whom this action is assigned, and any member of the Judge’s

  staff and immediate family.

        61.   Numerosity. The Classes are so numerous that joinder of all

  members is impracticable. Upon information and belief, the Classes have

  thousands of members. Moreover, the disposition of the claims of the Classes

  in a single action will provide substantial benefits to all parties and the

  Court.

        62.   Commonality. There are numerous questions of law and fact

  common to Plaintiff and the members of the Classes. These common

  questions of law and fact include, but are not limited to, the following:

  Whether Defendants utilized an automatic telephone dialing system to place

  non-emergency calls to members of the Classes;

              a. Whether Defendants can meet their burden of showing they

                 obtained prior express consent to make such calls;

              b. Whether Defendants’ conduct in making these calls was willful

                 or knowing or both;

              c. Whether members of the Classes are entitled to statutory

                 damages; and

              d. Whether Defendants should be enjoined from making such

                 calls in the future.



                                         17
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 18 of 28          PageID #: 224




        63.      Typicality. Plaintiff’s claims are typical of the claims of the

  Classes. Plaintiff’s claims, like the claims of the Classes, arise out of the same

  common course of conduct by Defendants. Specifically, as a person who

  received non-emergency telephone calls from Defendants using an ATDS,

  without his prior express consent within the meaning of the TCPA, Plaintiff

  asserts claims that are typical of each Class member who also received such

  phone calls.

        64.      Adequacy. Plaintiff will fairly and adequately protect the

  interests of the Classes. Plaintiff has retained competent and capable

  attorneys who are experienced trial lawyers with significant experience in

  complex and class action litigation, including consumer class actions and

  robocall class actions. Plaintiff and his counsel are committed to prosecuting

  this action vigorously on behalf of the Classes and have the financial

  resources to do so. Neither Plaintiff nor his counsel has interests that are

  contrary to or that conflict with those of the proposed Classes.

        65.      Predominance. Defendants have engaged in a common course of

  conduct toward Plaintiff and the Classes. The common issues arising from

  this conduct that affect Plaintiff and the Classes predominate over any

  individual issues. Adjudication of these common issues in a single action has

  important and desirable advantages of judicial economy.




                                            18
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 19 of 28        PageID #: 225




        66.   Superiority. A class action is the superior method for the fair and

  efficient adjudication of this controversy. Class-wide relief is essential to

  compel Defendants to comply with the TCPA. The interest of individual Class

  members in individually controlling the prosecution of separate claims

  against Defendants is small because the statutory damages in an individual

  action for violation of the TCPA are too small to make it practical to

  prosecute an individual action. Class treatment is superior to multiple

  individual suits or piecemeal litigation because it conserves judicial

  resources, promotes consistency and efficiency of adjudication, provides a

  forum for small claimants, and deters illegal activities. There will be no

  significant difficulty in the management of this case as a class action.


                              VI.    Claims for Relief

                             A. First Claim for Relief
      Strict Liability Violations of the Telephone Consumer Protection Act
                                 47 U.S.C. § 227(b)
                      On Behalf of the National ATDS Class

        67.   Plaintiff realleges all allegations set forth above.

        68.   Through their alleged conduct, Defendants have violated 47 U.S.C.

  § 227(b)(1) by using an ATDS to make calls to telephone numbers assigned to

  a cellular telephone service in the United States.

        69.   Through their alleged conduct, Defendants have also violated 47

  U.S.C. § 227(b)(1) by initiating telephone calls to residential telephone lines


                                         19
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 20 of 28        PageID #: 226




  using an artificial or prerecorded voice to deliver a message without the prior

  express consent of the called party.

        70.     As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiff

  and each of the National ATDS Class members are entitled to an award of

  $500 in statutory damages for each and every call in violation of the statute

  under 47 U.S.C. § 227(b)(3)(B).

        71.     Plaintiff and National ATDS Class members are also entitled to

  and do seek injunctive relief prohibiting Defendants’ violation of the TCPA in

  the future.

        72.     Plaintiff and National ATDS Class members are also entitled to

  an award of attorneys’ fees and costs.


                         B. Second Claim for Relief
         Willful and Knowing Violations of the TCPA 47 U.S.C. § 227(b)
                       On Behalf of the National ATDS Class

        73.     Plaintiff realleges all allegations set forth above.

        74.     Defendants willfully or knowingly (or both willfully and

  knowingly) violated § 227(b) of the TCPA or the applicable regulations

  prescribed under this subsection. The alleged acts and omissions of

  Defendants constitute numerous and multiple willful or knowing (or both)

  violations of § 227(b) of the TCPA.




                                           20
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 21 of 28         PageID #: 227




        75.      As a result of Defendants’ willful or knowing (or both) violations

  of 47 U.S.C. § 227(b), Plaintiff and each of the National ATDS Class members

  are requesting an award of $1,500 in statutory damages under 47 U.S.C. §

  227(b)(3)(C) for every call in violation of 47 U.S.C. § 227(b) and the applicable

  regulations.

        76.      Plaintiff and National ATDS Class members are also entitled to

  and do seek injunctive relief prohibiting Defendants’ violation of 47 U.S.C.

  § 227(b) in the future.

        77.      Plaintiff and National ATDS Class members are also entitled to

  an award of attorneys’ fees and costs.


                           C. Third Claim for Relief
      Violations of the TCPA, 47 U.S.C. § 227(c) & 47 C.F.R. 64.1200(c), (e)
                   On Behalf of the National Do-Not-Call Subclass

        78.      Plaintiff realleges all allegations set forth above.

        79.      Defendants made telephone calls to Plaintiff and other consumers

  whose numbers were listed on the National Do-Not-Call Registry.

        80.      Plaintiff and members of the National Do-Not-Call Subclass

  received at least two calls from Defendants within a 12-month period.

        81.      As a result of Defendants’ violations of 47 U.S.C. § 227(c) and the

  regulations prescribed under this subsection, including but not limited to 47

  C.F.R. 64.1200(c) and (e), Plaintiff and members of the National Do- Not-Call



                                            21
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 22 of 28         PageID #: 228




  Subclass are each entitled to $500 for each and every telephone call in

  violation of § 227(c) of the TCPA and the regulations prescribed under this

  subsection, including but not limited to 47 C.F.R. 64.1200(c), (e).


                           D.   Fourth Claim for Relief
              Willful and Knowing Violations of the TCPA, 47 U.S.C. § 227(c)
                               & 47 C.F.R. 64.1200(c), (e)
                      On Behalf of the National Do-Not-Call Subclass

        82.   Plaintiff realleges all allegations set forth above.

        83.   Defendants willfully or knowingly (or both willfully and

  knowingly) violated 47 U.S.C. § 227(c) and the regulations prescribed under

  this subsection, including but not limited to 47 C.F.R. 64.1200(c), (e). The

  alleged acts and omissions of Defendants constitute numerous and multiple

  willful or knowing (or both) violations of 47 U.S.C. § 227(c) and the

  regulations prescribed under this subsection, including but not limited to 47

  C.F.R. 64.1200(c), (e).

        84.   As a result of Defendants’ willful or knowing (or both) violations

  of 47 U.S.C. § 227(c), Plaintiff and each of the National Do-Not-Call Subclass

  members are requesting an award of $1,500 in statutory damages under 47

  U.S.C. § 227(c)(5)(C) for each and every call in violation of 47 U.S.C. § 227(c)

  and the regulations prescribed under that subsection, including but not

  limited to 47 C.F.R. 64.1200(c), (e).




                                          22
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 23 of 28       PageID #: 229




        85.    Plaintiff and National Do-Not-Call Subclass members are also

  entitled to and do seek injunctive relief prohibiting Defendants’ violation of

  the TCPA in the future.

        86.    Plaintiff and National Do-Not-Call Subclass members are also

  entitled to an award of attorneys’ fees and costs.


                               E.  Fifth Claim for Relief
              Violations of the TCPA, 47 U.S.C. § 227(c) & 47 C.F.R. 64.1200(d)
                       On Behalf of the Internal Do-Not-Call Subclass

        87.    Plaintiff realleges all allegations set forth above.

        88.    On behalf of the NRA, InfoCision made telephone calls to

  Plaintiff and other consumers in violation of the requirements for callers to

  maintain and honor an internal do-not-call list. See 47 U.S.C. § 227(c); 47

  C.F.R. 64.1200(d).

        89.    InfoCision made telephone calls to Plaintiff and other consumers

  on behalf of other entities in violation of the requirements for callers to

  maintain and honor an internal do-not-call list. See 47 U.S.C. § 227(c); 47

  C.F.R. 64.1200(d).

        90.    Plaintiff and members of the Internal Do-Not-Call Subclass

  received at least two calls from Defendants within a 12-month period in

  violation of the TCPA requirements for a caller to maintain and honor an

  internal do-not-call list.



                                          23
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 24 of 28       PageID #: 230




        91.    By calling consumers who asked not to receive calls from

  Defendants, Defendants have unlawfully failed to honor those subscribers’

  do-not-call requests within 30 days after the date the request was made or

  otherwise have violated the TCPA requirements for a caller to maintain and

  honor an internal do-not-call list.

        92.    As a result of Defendants’ violations of 47 U.S.C. § 227(c) and the

  regulations prescribed under this subsection, including but not limited to 47

  C.F.R. 64.1200(d), Plaintiff and members of the Internal Do-Not-Call

  Subclass are each entitled to $500 for each and every telephone call in

  violation of § 227(c) of the TCPA and the regulations prescribed under this

  subsection, including but not limited to 47 C.F.R. 64.1200(d).


                         F. Sixth Claim for Relief
       Knowing and Willful Violations of the TCPA, 47 U.S.C. § 227(c) &
                            47 C.F.R. 64.1200(d)
                  On Behalf of the Internal Do-Not-Call Subclass

        93.    Plaintiff realleges all allegations set forth above.

        94.    Defendants willfully or knowingly (or both willfully and

  knowingly) made telephone calls to Plaintiff and other consumers over 30

  days after they asked not to receive calls from Defendants or otherwise in

  violation of the TCPA requirements for a caller to maintain and honor an

  internal do-not-call list.




                                          24
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 25 of 28       PageID #: 231




        95.    Plaintiff and members of the Internal Do-Not-Call Subclass

  received at least two calls from Defendants within a 12-month period in

  violation of the TCPA requirements for a caller to maintain and honor an

  internal do-not-call list.

        96.    As a result of Defendants’ willful or knowing (or both) violations

  of 47 U.S.C. § 227(c), Plaintiff and each of the Internal Do-Not-Call Subclass

  members are requesting an award of $1,500 in statutory damages under 47

  U.S.C. § 227(c)(5)(C) for each and every call in violation of 47 U.S.C. § 227(c)

  and the regulations prescribed under that subsection, including but not

  limited to 47 C.F.R. 64.1200(d).

        97.    Plaintiff and Internal Do-Not-Call Subclass members are also

  entitled to and do seek injunctive relief prohibiting Defendants’ violation of

  the TCPA in the future.

        98.    Plaintiff and Internal Do-Not-Call Subclass members are also

  entitled to an award of attorneys’ fees and costs.


                                 Prayer for Relief

        Plaintiff, on his own behalf and on the behalf of the Classes, prays for

  judgment against Defendants as follows:

        A.     Certification of the proposed Classes;

        B.     Appoint Plaintiff as representative of the Classes;



                                         25
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 26 of 28     PageID #: 232




        C.    Appoint the undersigned counsel as counsel for the Classes;

        D.    Award Plaintiff and the Classes statutory, compensatory, and

  exemplary damages, as allowed by law;

        E.    Award Plaintiff and the Classes attorneys’ fees and costs, as

  allowed by law and/or equity;

        F.    Enjoin Defendants from making unsolicited telemarketing calls,

  and otherwise protecting the interests of the Classes;

        G.    Grant Plaintiff leave to conform to the evidence produced at trial;

  and

        H.    Grant such other and further relief as the Court deems

  appropriate.

  Date: August 31, 2020               Respectfully submitted,

                                      /s/ David G. Webbert
                                      David G. Webbert
                                      Jeffrey Neil Young
                                      Shelby Leighton
                                      Johnson, Webbert & Young, LLP
                                      160 Capitol Street, P.O. Box 79
                                      Augusta, Maine 04332-0079
                                      Telephone: 207.623.5110
                                      Email: dwebbert@work.law
                                      Email: jyoung@work.law
                                      Email: sleighton@work.law




                                        26
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 27 of 28   PageID #: 233




                                     /s/ Kim D. Stephens
                                     Kim D. Stephens, WSBA #11984
                                     Jason T. Dennett, WSBA #30686
                                     Kaleigh N. Powell, WSBA #52684
                                     Tousley Brain Stephens PLLC
                                     1700 Seventh Avenue, Suite 2200
                                     Seattle, Washington 98101
                                     Telephone: 206.682.5600
                                     Email: kstephens@tousley.com
                                     Email: jdennett@tousley.com
                                     Email: kpowell@tousley.com

                                     Attorneys for Plaintiff and the Putative
                                     Class




                                      27
Case 2:20-cv-00153-LEW Document 24 Filed 08/31/20 Page 28 of 28       PageID #: 234




                               Certificate of Service

         I hereby certify that on August 31, 2020, I electronically filed this
  filing with the Clerk of Court using the CM/ECF system which will send
  notification of such filing(s) to all counsel of record.


                                         /s/ David G. Webbert
                                         David G. Webbert, Esq.
                                         Johnson, Webbert & Young, LLP
                                         160 Capitol Street, P.O. Box 79
                                         Augusta, Maine 04332-0079
                                         (207) 623-5110
                                         dwebbert@work.law




                                         28
